KAY C. JONES
v.
CINDY OSHELLO HASLAUER, WIFE OF/AND WARREN J. HASLAUER, JR., AND KELLY SELLERS HAND, WIFE OF/AND KERNAN A. HAND
No. 2007 CA 1166.
Court of Appeal of Louisiana, First Circuit.
February 8, 2008.
Not Designated for Publication
HOWARD R. FUSSELL, Attorney for Plaintiff-Appellant, Kay C. Jones.
WILLIAM J. FAUSTERMANN, Jr., Attorney for Defendants-Appellees, Cindy Oshello Haslauer, Wife of/and Warren J. Haslauer, Jr.
MARC D. WINSBERG, Attorney for Defendants-Appellees, Kelly Sellers Hand Wife of/and Kernan A. Hand.
Before: CARTER, C.J., PETTIGREW, and WELCH, JJ.
PETTIGREW, J.
In this case, plaintiff appeals a trial court judgment granting defendants' peremptory exceptions raising the objections of prescription, dismissing plaintiffs claims with prejudice. The sole issue for our review is whether plaintiffs claims for violation of set back restrictions and for encroachment have prescribed pursuant to La. Civ. Code art. 781 and La. Code Civ. P. art. 3658, respectively. After considering the evidence and applicable law, the trial court found that plaintiffs claims were prescribed. Following a thorough review of the record herein, we find no legal or manifest error in the judgment of the trial court. Therefore, the judgment of the trial court is affirmed in accordance with Uniform RulesCourts of Appeal, Rule 2-16.2A(2), (6), and (8). All costs associated with this appeal are assessed against plaintiff.
AFFIRMED.